Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 28, 2016

                                      No. 04-16-00134-CR

                                    Edward J. NAVARRO,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-0482-CR-B
                         The Honorable William Old, Judge Presiding


                                         ORDER

       The reporter’s record was due on April 4, 2016. See TEX. R. APP. P. 35.1. After we
granted three requests for extensions of time to file the reporter’s record, the record was due on
June 27, 2016.
       On the due date, Patricia M. Wagner filed a fourth notification of late reporter’s record.
The notice included a status report indicating the volumes already submitted, the incomplete
volumes, and the work needed to complete the unfinished volumes. The notice also requested an
extension of time to file the record until July 5, 2016, for a total extension of ninety days.
    The request is GRANTED; the reporter’s record is due on July 5, 2016. NO FURTHER
EXTENSIONS OF TIME TO FILE THE REPORTER’S RECORD WILL BE GRANTED.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2016.
___________________________________
Keith E. Hottle
Clerk of Court